Citation Nr: 1602732	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from January 2007 and December 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Columbia, South Carolina, respectively.  In a subsequent April 2012 RO decision, the RO granted a separate 10 percent evaluation for left lower extremity radiculopathy effective March 24, 2009.  Service connection was also granted for surgical scar of the back and a noncompensable evaluation was assigned.

In a July 2012 decision, the Board, in pertinent part, granted an earlier effective date for a separate 10 percent disability rating for left lower extremity radiculopathy of June 18, 2007, and denied entitlement to a disability rating in excess of 10 percent.

The Veteran appealed the denial of an increased rating to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties which requested that the July 2012 decision be partially vacated and remanded.  In the JMR, the Veteran specifically limited his appeal to the issue of entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy.

The issue was remanded by the Board in November 2013 for an additional VA examination.  The Veteran underwent a VA examination in January 2014.  A supplemental statement of the case (SSOC) was issued in January 2014.  The Board concluded that there has been substantial compliance with the directives contained in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In the Board's April 2014 decision, the Board denied an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity.  The Veteran appealed this decision to the Court.  In a September 2015 Memorandum Decision, the Court vacated the Board's April 2014 decision and remanded the matter to the Board.  The matter is now once again before the Board.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has not raised the issue of TDIU due to his left lower extremity neurologic disability.   Although the Veteran reported that he was afraid of losing his job in a March 2014 statement, the Veteran appears to be working and has not alleged that he is unemployable due to his service-connected left lower extremity disorder.  Therefore, the issue of entitlement to TDIU is not before the Board.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  For the period from June 4, 2007 to June 27, 2007, the evidence of record shows left lower extremity radiculopathy manifested by left foot drop.

2.  For the period from August 1, 2007 to March 23, 2009, the evidence of record shows left lower extremity radiculopathy manifested by mild chronic nerve impingement; symptoms consistent with moderate incomplete paralysis of the sciatic nerve are not shown.  

3.  For the period from March 24, 2009 to August 4, 2011, the evidence shows left lower extremity radiculopathy manifested by constant pain that was burning, aching and sharp in the left lower extremity; symptoms consistent with severe incomplete paralysis with marked muscular atrophy are not shown.

4.  For the period from August 5, 2011, the evidence of record shows left lower extremity radiculopathy manifested by mild chronic nerve impingement; symptoms consistent with moderate incomplete paralysis of the sciatic nerve are not shown.




CONCLUSIONS OF LAW

1.  For the period from June 4, 2007 to June 27, 2007, the criteria for an 80 percent evaluation, but not higher, for neurological impairment of the left lower extremity as due to a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

2.  For the period from August 1, 2007 to March 23, 2009, the criteria for an initial disability rating in excess of 10 percent for neurological impairment of the left lower extremity as due to a lumbar spine disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  For the period from March 24, 2009 to August 4, 2011, the criteria for a 40 percent evaluation, but not higher, for neurological impairment of the left lower extremity as due to a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2015).

4.  For the period from August 5, 2011, the criteria for an initial disability rating in excess of 10 percent for neurological impairment of the left lower extremity as due to a lumbar spine disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claims.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records, obtained VA and private treatment records, assisted him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of his disability, as well as its impact on employment.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2014 VA examination is adequate to rate the Veteran's lower extremity neurological disorder.  The medical findings with respect to this disability are predicated on a substantial review of the record, consider the Veteran's complaints, history and symptoms, and provide sufficient information so as to allow the Board to evaluate the disorder under the applicable rating criteria.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that 'the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.'  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates 'staged ratings' where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, 'staged ratings' are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Factual Background

As noted above, the Veteran complains of numbness and tingling radiation to the left foot.  A 10 percent evaluation was granted for service connection of left lower extremity radiculopathy effective June 18, 2007.

During a September 2006 VA examination, neurological examination of the lower extremities showed motor function and sensory function within normal limits.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+. 

In a March 2007 private treatment record, the Veteran denied radiation of pain down his legs, as well as pain or weakness and numbness or tingling in his toes.   
In June 2007, the Veteran underwent an MRI after he complained of left foot drop for two weeks.  The MRI showed conus medullaris terminates at the superior endplate of L1 and demonstrates a normal signal and morphology.  Evaluation of the paraspinal soft tissues was significant for significant edema overlying the spinous processes of the L2 through L4 level which may be secondary to a prolonged supine positioning.  The impression was disk extrusion at the L4-5 level and disk protrusion at the S5-S1 level causing significant stenosis.

In late June 2007, the Veteran underwent a L4-5 discectomy due to a history of severe left lower extremity pain in a L5 radicular pattern.  As the MRI had revealed a very large free fragment of disk with a large central herniation that was compressing the thecal sac and the transiting L5 route at L4-5 interspace, the Veteran decided to undergo the discectomy.  

In an October 2007 private treatment record, the Veteran indicated that he underwent surgery for his back two months earlier.  He has developed swelling of his ankles and feet that was worse by the end of the day.  He reported he stands up all day.  Upon physical examination, he ambulated fully erect without any antalgic gait.  Good peripheral pulses were noted.  There was definite peripheral edema in the anterior tibial area and in the dorsum of the foot but it was not pitting.  The physician prescribed the Veteran hydrochlorothiazide for the swelling.  A November 2007 follow-up treatment record notes that the Veteran reported that the medication had completely eliminated the swelling in his feet and ankles, and he felt well.

A March 24, 2009 private treatment record noted that the Veteran had significant low back pain with radiation down his left lower extremity, numbness and tingling with radiation to this foot.  A neurological examination noted that the motor examination was 5/5 in lower extremities.  Reflexes were 2+ in bilateral lower extremities and toes were downgoing bilaterally.  The sensory examination was normal to light touch and pin prick.  His gait was also unremarkable.  He was diagnosed with lumbosacral radiculopathy as the cause of his lower extremity symptoms.

In March 2009, an MRI of the spine was completed due to low back pain, left leg pain and left foot numbness.  The MRI showed severe canal bilateral lateral recess stenosis L4/5 most severe on the left, moderate severe canal stenosis L5/S1, mild to moderate canal stenosis due to mild disk bulge and development canal stenosis L3/4.

During the April 2009 fee-based examination, the examiner noted a diagnosis of degenerative arthritis.  The Veteran complained of constant lower left side pain.  He denied numbness.  He complained of pain that travels to his buttocks, left side of calf, and left hip.  He reported the pain is burning, aching, and sharp.  His pain was a 10 out of 10.  He also reported the pain can be elicited by physical activity and sitting or lying down.  It is relieved my medication.  Neurological examination of the lower extremities showed motor function and sensory function is within normal limits.  The modality used to test sensory function was touch.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The examiner noted that the Veteran was unable to stand or walk for prolonged periods of time or lift objects greater than 40 pounds, but the examiner did not specify if this was due to his back disability or radiculopathy.

In an April 2009 private treatment record, the Veteran complained of left low back pain with radiation to left lower extremity with numbness, tingling and with radiation to the left foot.  Electrophysiologic findings showed evidence of mild acute chronic nerve impingement at the right L5-S1 root level consistent with lumbosacral radiculopathy.  There was no electrophysiologic evidence of a peripheral entrapment neuropathy.

In a May 2009 substantive appeal, the Veteran reported he sees a neurologist for severe lower back pain and pain that radiates to his left leg with tingling and numbness to his left foot. 

In a February 2010 private treatment report, the Veteran denied radiation, paresthesias, or weakness. 

During an August 2010 fee-based diabetes examination, the Veteran reported swelling of the legs, weakness, and extreme fatigue.  Upon physical examination, the examiner noted there is ischemic limb pain at rest in the left lower extremity located on the left anterior shin.  Examination of the left lower peripheral pulses revealed femoral pulse 2+, popliteal pulse 2+, dorsal pedis pulse 2+, and posterior tibial pulse 2+.  Motor function was within normal limits.  Sensory examination to pinprick/pain, touch position, vibration and temperature was intact on the left.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  In regards to the musculo, the peripheral nerve examination revealed neuralgia.  There was sensory dysfunction demonstrated by decreased pin prick, but no motor dysfunction.

In February 2011, the Veteran was receiving physical therapy.  

In an August 4, 2011 private treatment record, the Veteran reported pain radiating to the buttocks and legs that was sharp, aching and stabbing across his back.  He noted no numbness of the legs or feet but later in the treatment record, he noted numbness.

In a private treatment record dated in December 2011, the Veteran complained of pain radiating to his legs and denied weakness and tingling.  In November 2011, the Veteran reported left ankle "issues".  Due to his complaints of radiculopathy, the physician referred the Veteran to physical therapy for his low back.

A January 2012 private treatment records notes that his pain scale was 3.  In a February 2012 private treatment record, his pain scale was 1.  In March 2012, his pain scale was 2.  

An April 2012 private treatment record note reports of pain radiating to the buttocks and legs.  His pain scale was 4.  An August 2012 private treatment record notes decreased sensation on the left lateral leg and dorsum of the foot (L5) and decreased sensation on the sole of the foot and posterior leg (S1). Patrick-Fabere test, supine straight leg raising test, and seated straight leg raising test were positive.  Compression test and femoral nerve traction tests were negative and no clonus of the ankle/knee was shown. 

Private treatment records dated from June to August 2013 included findings of decreased sensation.  
During a January 2014 VA examination, the examiner noted no functional limitation or impairment of the Veteran's ability to work.  The Veteran complained of constant and unchanged left great toe numbness.  Based on review of current medical treatment records and physical examination, the examiner found there is no additional functional limitation due solely to his left lower extremity radiculopathy to impair the Veteran's ability to work.  The Veteran stated that since returning to work after 30 days convalescence leave for back surgery in 2007, he has missed work due only to scheduled appointments and has satisfactory job performance.  There are no reported or documented unscheduled missed work days or limitation of duties due solely to his left lower extremity radiculopathy.  The Veteran reported his work area is ergodynamically designed such that he performs his job without limitation.  Veteran also reported he is studying for a Business degree to expand his potential job selection.

The examiner noted that the electronic medical record was reviewed.  He was not taking medication for his back pain and not for radiculopathy.  The Veteran stated that since 2007 he has persistent left great toe numbness that has not improved or resolved.  The Veteran complained of painful "foot drop" diagnosed in 2007 prior to back surgery that was resolved before he was discharged home following the surgery.  He states he mentioned left great toe numbness to his treating neurologist and neurosurgeon who stated the subjective symptoms may resolve in time.  The Veteran stated that his symptoms remain and have not changed in years.  The Veteran further stated that no further EMG or NCS has been recommended or performed.  Upon physical examination, the examiner found no evidence of constant pain, intermittent pain, paresthesias, or dysesthesias.  The examiner noted mild left lower extremity numbness.  Muscle strength testing was normal.  Left knee and ankle deep tendon reflexes were 1+.  Sensory examination was normal except at the left foot/toes which showed decreased sensation.  The examiner found mild incomplete paralysis of the sciatic nerve. 

In a February 2015 statement, the Veteran reported that he takes pain medication but still has constant pain.  He noted that he was seeking a new job.

In a March 2014 statement, the Veteran reported that he was disagreeing with the supplemental statement of the case that continued a 10 percent evaluation for radiculopathy.  He explained that he is always in pain and that he has to be cautious in life and cautious with the sports he plays.  His pain impacts his sleep.  He noted that he doing a different job than the one he was hired to do at his work, due to his back and the restrictions he has.  He is afraid of losing his job because he takes pain medications during the day when he is not supposed to take pain medications while at work.

IV. Analysis

After a review of all the evidence, lay and medical, the Board finds that staged rating are warranted in order to reflect the various levels of impairment of his disability.   

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. §4.124a.

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  Id.

38 C.F.R. § 4.123 notes that neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.

38 C.F.R. § 4.124 notes that neuralgia, cranial or peripheral characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.

Prior to June 4, 2007, the evidence does not show complaints of any left lower extremity symptom.

Period from June 4, 2007 to June 27, 2007

The Veteran received an MRI on June 18, 2007.  The MRI report noted that the Veteran had a new onset of left foot drop for two weeks.  Two weeks prior to the MRI would be June 4, 2007.  There is no evidence that the Veteran's left foot drop began prior to this time.  The March 2007 VA treatment record noted that the Veteran denied radiation of pain down his leg and denied pain or weakness or numbness or tingling in his toes.  Following his report of left foot drop, the Veteran appears to have been quickly scheduled for surgery.  The June 28, 2007 operative report noted that surgery was scheduled because the MRI had revealed a very large free fragment of a disk with a large central herniation that was compressing the thecal sac and the transiting L5 route at L4-5 interspace.  The report also noted that the Veteran had a history of severe left lower extremity pain in an L5 radicular pattern.  For these reasons, the Board finds that an 80 percent evaluation under DC 8520 for paralysis of the left lower extremity is warranted due to the Veteran's report of left foot drop from June 4, 2007 to June 27, 2007, the date prior to his surgery.  

The Veteran received a temporary total evaluation beginning June 28, 2007 due to surgery for his service-connected degenerative arthritis of lumbar spine.  A 10 percent evaluation was assigned for the Veteran's back disability on August 1, 2007 and a 10 percent evaluation continued to be in place for left lower extremity radiculopathy.

The records since August 1, 2007 are sparse.  An October 2007 private treatment record that was about two or three months after surgery noted swelling of his ankles and feet that was worse by the end of the day.  The Veteran was prescribed hydrochlorothiazide, and the November 2008 follow-up treatment record notes that the edema had completely resolved due to this medication.  The Veteran did not mention left foot drop or any other symptoms involving his lower left extremity.  It would have been reasonable to expect that the Veteran would have mentioned left foot drop had it existed following surgery.  The Veteran also mentioned that he was working and standing all day which again is evidence that the Veteran did not have complete paralysis of his left lower extremity.  During the January 2014 examination, the Veteran reported that he was diagnosed with painful "foot drop" diagnosed in 2007 prior to back surgery but it had resolved before he was discharged home following surgery.  

Based on this evidence, the Board concludes that the Veteran indeed experienced left foot drop but only for a short period of time before it was corrected through surgery.  Therefore, as noted above, an 80 percent evaluation is warranted under DC 8520 for  left foot drop from June 4, 2007 to June 28, 2007, the date of surgery.  

Period from August 1, 2007 to March 23, 2009

As noted above, the Veteran's received a temporary total evaluation until August 1, 2007.  For the period from August 1, 2007 to March 24, 2009, the Board finds that a rating higher than 10 percent is not warranted for left lower extremity radiculopathy.  In an October 2007 private treatment record, the Veteran indicated that he had developed swelling of his ankles and feet that was worse by the end of the day.  He reported he stands up all day.  Upon physical examination, he ambulated fully erect without any antalgic gait.  Good peripheral pulses were noted.  There was definite peripheral edema in the anterior tibial area and in the dorsum of the foot but it was not pitting.  The physician prescribed the Veteran hydrochlorothiazide for the swelling.  A November 2007 follow-up treatment record notes that the Veteran reported that the medication had completely eliminated the swelling in his feet and ankles, and he felt well.

During a January 2014 examination, the Veteran reported that he has had persistent left great toe numbness since 2007 that has not improved or resolved.  

For this period, the Veteran appears to have had some edema that had resolved with medication.  The reason for the edema is not clear.  The Veteran also had left great toe numbness throughout this period.  The Board finds that for this period, the Veteran's symptoms of his left lower extremity reflect mild incomplete paralysis of the sciatic nerve and there is no evidence that would warrant a higher evaluation than 10 percent under DC 8520.

Period from March 24, 2009 to August 4, 2011

For the period from March 24, 2009 to August 4, 2011, the Board finds that a higher evaluation is warranted.  The Veteran has argued that his left lower extremity disorder increased in severity beginning in 2009.  The Board agrees.  A March 24, 2009 private treatment record noted that the Veteran had significant low back pain with radiation down his left lower extremity, numbness and tingling with radiation to this foot.  Although a neurologic examination was normal, the physician prescribed Neurontin and Naprosen to the Veteran for pain symptoms.  The Board notes that no foot drop was noted at this time.  Furthermore, the March 2009 MRI of the spine showed severe canal bilateral lateral recess stenosis L4/5 most severe on the left, moderate severe canal stenosis L5/S1, mild to moderate canal stenosis due to mild disk bulge and development canal stenosis L3/4.  Shortly thereafter, the Veteran received a fee-based examination.  The Veteran reported constant lower left side pain that was burning, aching and sharp.  He described the pain as a 10 out of 10.  The Veteran reported that he was unable to stand or walk for prolonged periods of time, but it is not clear if this was due to his back pain or radiculopathy.  In a May 2009 statement, the Veteran reported that he was treated by a neurologist for severe lower back pain.  In the August 4, 2011 private treatment record, the Veteran reported pain radiating to the buttocks and legs that was sharp, aching and stabbing across his back.  
For this period, the Veteran's symptoms focus mainly on pain in his left lower extremity.  Under 38 C.F.R. § 4.123, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  The evidence shows the Veteran's reports of severe constant pain but there is no evidence of muscle atrophy or loss of reflexes.  For these reasons, the Board finds that a 40 percent evaluation for neuritis evaluated as moderately severe incomplete paralysis under Diagnostic Code 8620 most accurately reflect the Veteran's symptomatology for this period.  The Board does not find that a higher evaluation is warranted under DC 8620 as the Veteran did not have loss of reflexes or muscle atrophy.  

The Board has also considered if a higher evaluation would be warranted under another diagnostic code.  As noted above, the Veteran's symptoms for this period involve pain, therefore an evaluation under DC 8520 for paralysis would not accurately reflect the Veteran's symptoms.  Despite this, severe incomplete paralysis is warranted when there is marked muscular atrophy.  There is no evidence of muscular atrophy or symptoms of complete paralysis such as foot dangling and dropping, no active movement possible below the knee, or weakened flexion of the knee.  Therefore an evaluation of 40 percent warranted for this period but not any higher. 

Period from August 5, 2011

For the period from August 4, 2011, the evidence again shows that the Veteran's disability is exhibited by mild incomplete paralysis.  

An August 2012 private treatment record notes decreased sensation on the left lateral leg and dorsum of the foot and decreased sensation on the sole of the foot and posterior leg (S1).  The January 2014 VA examiner specifically found the severity of radiculopathy was mild on the left side.  Private treatment records dated from June to August 2013 showed sensory loss, but reflex examination was normal, and muscle tone was normal and without atrophy.  Furthermore, the Veteran has not exhibited gait imbalance or tremor, and no examiner has indicated evidence of fasciculation or impairment of function of any joint due to the nerve disorder.
For this reason, the Board finds that a 10 percent evaluation is warranted from August 5, 2011.  Furthermore, the evidence does not show moderate incomplete paralysis of the sciatic nerve under DC 8520.

The Board has also considered a higher evaluation under DC 8620.  Although the Veteran reported constant pain, there was no evidence of loss of reflexes and muscle atrophy.  Also, the Veteran was in constant pain, but the pain scales for this period reflect a mild level of pain.  Therefore, a higher evaluation under DC 8620 is not warranted.

Therefore, the preponderance of the evidence is against the Veteran's claim that he is entitled to an initial rating in excess of 10 percent for neurological impairment of the left lower extremity from August 5, 2011.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
 
V.  Extraschedular Consideration

An extraschedular disability rating is warranted when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available scheduler evaluations for the service-connected upper and lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - pain, tingling, and numbness in the left lower extremity - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

For the period from June 4, 2007 to June 27, 2007, entitlement to an evaluation of 80 percent, but not higher, for radiculopathy of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary awards.

For the period from August 1, 2007 to March 23, 2009, entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.

For the period from March 24, 2009 to August 4, 2011, entitlement to an evaluation of 40 percent, but not higher, for radiculopathy of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary awards.

For the period beginning August 5, 2011, entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


